Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a CON of 15/950,949 04/11/2018 PAT 10456406,
which is a CON of 15/286,661 10/06/2016 PAT 9968613, which is a CON of 14/478,594 09/05/2014 PAT 9487493, and claims priority of the provisional applications
 61/875,214 with a filing date 09/09/2013, and 61/896,343 with a filing date 10/28/2013.
2.	Amendment of claims 15, 17-18, 20, 22 and 24, cancelation of claims 1-14, and a terminal disclaimer in the amendment filed on 03/09/2021 is acknowledged.  Claims 15-24 are pending in the application.
Reasons for Allowance
3.	Since the terminal disclaimer against Lopez et al. ‘406, ‘493 and ‘613 has been filed and approved in the Office, therefore the rejection of claim 15-24 under the obviousness-type double patenting over Lopez et al. ‘406, ‘493 and ‘613 has been overcome in the amendment filed on 3/09/2021.
4. 	Claims 15-24 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compositions and methods of use has not been found. Claims 15-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

April 13, 2021